IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,772-01


                          EX PARTE DANNY LEE DAVIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 93CR0220-E IN THE 148TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. His conviction was reversed on direct appeal. He was

subsequently re-tried, convicted again, and sentenced to thirty-seven years’ imprisonment.

        In this habeas application, Applicant is seeking credit for time between the reversal of his

first conviction and his re-trial and re-conviction, during which Applicant alleges he was

continuously confined. Applicant alleges that he filed a motion for judgment nunc pro tunc in the

trial court, but that the trial court has not ruled on that motion. Applicant subsequently sought relief
                                                                                                2

by way of mandamus in the Thirteenth Court of Appeals, as directed by this Court’s opinion in Ex

parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim. App. 2004). The Thirteenth Court of Appeals

denied Applicant’s mandamus petition in a memorandum opinion. In re Danny Lee Davis, No. 13-

16-00061-CR (Tex. App. — Corpus Christi – Edinburg, January 27, 2016) (not designated for

publication).

       Applicant’s claim is not the proper subject for Article 11.07 habeas review. An application

for writ of habeas corpus under Article 11.07 may be used to raise a claim for pre-sentence time

credit only if the applicant alleges that he is being illegally confined because he would have

discharged his sentence if given the proper time credit. Ex parte Florence, 319 S.W.3d 695, 696

(Tex. Crim. App. 2010). Applicant makes no such allegation in this case. The proper means of

challenging an adverse ruling in an original mandamus proceeding in the court of appeals is by way

of a writ of mandamus to this Court. Hill v. Fifth Court of Appeals, 67 .S.W.3d 177, 180 (Tex.

Crim. App. 2001). Therefore, this application for writ of habeas corpus is dismissed.



Filed: October 19, 2016
Do not publish